         Case 2:21-cv-00096-GAM Document 18 Filed 07/15/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
 MARTIN J. WALSH, Secretary of Labor,            :
 United States Department of Labor,              :              CIV. ACTION NO.
                                                 :
                            Plaintiff,           :                 2:21-cv-00096
                                                 :
                       v.                        :
                                                 :
 LOCAL 98, INTERNATIONAL                         :           Hon. Gerald A. McHugh
 BROTHERHOOD OF ELECTRICAL                       :
 WORKERS,                                        :
                                                 :
                               Defendant.        :
                                                 :

                       DEFENDANT’S ANSWER TO PLAINTIFF’S
                          MOTION TO AMEND COMPLAINT

       Defendant, Local 98, International Brotherhood of Electrical Workers, by and through its

lawyers, Lamb McErlane PC, do not oppose Plaintiff’s Motion to Amend the Complaint.

However, Defendant reserves the right to seek dismissal of, and/or to have stricken, those

portions of the Amended Complaint which do not comply with (a) this Court’s Order and

Memorandum dated April 14, 2021, or (b) the law and/or procedural rules, after the Amended

Complaint is filed.

                                         Respectfully submitted,


                                             LAMB MCERLANE, PC


Dated: July 15, 2021                     By: /s/ Joseph R. Podraza, Jr.
                                            Joseph R. Podraza, Jr., Esquire
                                            jpodraza@lambmcerlane.com
                                            William H. Trask, Esquire
                                            wtrask@lambmcerlane.com
                                            One South Broad Street, Suite 1500
                                            Philadelphia, PA 19107
                                            (215) 609-3170 (direct)
                                                1
Case 2:21-cv-00096-GAM Document 18 Filed 07/15/21 Page 2 of 3




                           (610) 430-8000 (main)

                                  And

                           CLEARY, JOSEM & TRIGIANI, LLP
                           William T. Josem, Esquire
                           wtjosem@cjtlaw.org
                           325 Chestnut Street, Suite 200
                           Philadelphia, PA 19106
                           (215) 735-9099

                           Counsel for Defendant, Local 98, International
                           Brotherhood of Electrical Workers.




                              2
         Case 2:21-cv-00096-GAM Document 18 Filed 07/15/21 Page 3 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
 MILTON AL STEWART, Acting Secretary                :
 of Labor, United States Department of              :
 Labor,                                             :
                                                    :                  CIVIL ACTION NO.
                       Plaintiff,                   :                   2:21-cv-00096
                                                    :
              v.                                    :
                                                    :             Hon. Gerald A. McHugh
 LOCAL 98, INTERNATIONAL                            :
 BROTHERHOOD OF ELECTRICAL                          :
 WORKERS,                                           :
                                                    :
                       Defendant.                   :


                                CERTIFICATE OF SERVICE
       This is to certify that in this case a complete copy of the foregoing document was served
upon the following counsel by email:

                                    Lauren E. DeBruicker, Esquire
                                    United States Attorney’s Office
                                    Eastern District of Pennsylvania
                                     615 Chestnut Street, Ste 1250
                                        Philadelphia, PA 19106
                                     Lauren.debruicker@usdoj.gov

                                         Attorney for Plaintiff


Dated: July 15, 2021                            LAMB McERLANE PC

                                           By: /s/ Joseph R. Podraza, Jr.
                                               Joseph R. Podraza, Jr., Esq. (PA 53612)
                                               jpodraza@lambmcerlane.com
                                               One South Broad Street, Suite 1500
                                               Philadelphia, PA 19107
                                               (215) 609-3170 (Direct)
                                               (610) 430-8000 (Main)




                                                   3
